At a former day of this term the judgment herein was affirmed. Motion for rehearing is made, reciting alleged errors committed by this court in the rendition of its opinion. The first ground of the motion contends that there is an evident misapprehension of the facts: (1) There is no evidence that appellant was engaged in litigation with any of the parties, as found by the court; *Page 629 
(2) there is no evidence that Kuykendall enclosed the land at all, as found by the court; (3) there is no evidence that Kuykendall had placed an agent in charge of the land. The facts are, Nowlin lived on the land claimed to be owned by him, before Kuykendall purchased, and that Kuykendall lived twenty-five miles away. An inspection of the statement of facts shows that the litigation was between the witness Hall and Nowlin, and not between appellant and other parties, as stated in the original opinion. As to the other two propositions, Nowlin's testimony shows that the land was enclosed by Kuykendall and others, owners of the pasture and adjoining lands. Nowlin testified in regard to the "agency," as it was termed in the opinion: "I have charge of said pasture for J.M. Kuykendall, who lives in San Saba town, in said county, some twenty-five miles from said ranch." Kuykendall testified: "Nowlin is the man in my employ who has charge of said pasture for me." In regard to the fences, Kuykendall testified: "The section of land claimed by defendant is part of the land bought by me from the Burroughs estate last spring, and was enclosed with the other lands in my pasture October 13, 1900." In this connection Nowlin testified: "I own 1010 acres in said pasture. There are about 10,000 acres in said pasture, which is enclosed by fences of said J.M. Kuykendall, H.W. Atkinson, Campbell, Boddy and Ray. Their respective portions of fence join and being on their respective dividing lines, except that of S.E. Ray, who has about 150 acres embraced in the land enclosed within this pasture, having the balance of his land, which joins this 150 acres fenced to itself, upon which he resides." We make this statement of the facts, in order to correct the mistake to the effect that appellant and others were engaged in litigation. The litigation was between Hall and Nowlin. The questions submitted in motion for rehearing show no reason why the conclusion heretofore reached should be changed. The motion for rehearing is overruled.
Motion overruled.